Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2016

The Court of Appeals hereby passes the following order:

A17A0276. CRAIG L. JONES v. THE STATE.

      In 2012, Craig L. Jones pled guilty to battery, criminal trespass and aggravated
stalking.1 In July 2016, he filed a Notice and Demand for Order to Vacate Void
Judgment.2 The trial court denied the motion, and Jones appeals.
      Jones’s motion is, in substance, an effort to set aside or vacate his convictions.
As we informed Jones in our dismissal of his appeal in Case No. A16A1757, the
Supreme Court has made clear that a post-conviction motion seeking to vacate an
allegedly void criminal conviction is not one of the established procedures for
challenging the validity of a judgment in a criminal case, and an appeal from the trial
court’s ruling on such a petition should be dismissed. See Roberts v. State, 286 Ga.


      1
        Jones has been before this Court several times. He filed two untimely direct
appeals — one from the trial court’s order denying his motion to modify his sentence,
and another from the trial court’s order denying his request for a hearing – both of
which we dismissed. See Case No. A14A1554 (decided May 6, 2014); Case No.
A14A1556 (decided May 6, 2014). In addition, he filed an untimely discretionary
application seeking review of the trial court’s denial of his motion for minutes of a
grand jury proceeding. See Case No. A15D0459 (decided July 9, 2015). He also
appealed from the trial court’s denial of a writ of mandamus, which we transferred
to the Supreme Court. See Case No. A14A1555 (decided May 5, 2014). Most
recently, we dismissed his appeal from the trial court’s order denying his motion to
vacate void sentence, which was, in essence, an attempt to collaterally attack his
convictions. See Case No. A16A1757 (decided June 2, 2016).
      2
        Alternatively, the motion sought the “recall of securities issued in breach of
fiduciary duty, identity theft, theft by deception, and human trafficking.”
532 (690 SE2d 150) (2010). A direct appeal may lie from an order denying or
dismissing a motion to correct a void sentence if the defendant raises a colorable
claim that the sentence is, in fact, void or illegal. See Harper v. State, 286 Ga. 216,
217 (1), n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009). Again, Jones’s motion presented challenges to his convictions, not his
sentence. Because Jones may not attack his convictions in this manner and because
he did not assert a colorable void-sentence claim, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             10/20/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.